DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RYAN FREDELL,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-34

                              [March 9, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case No.
312020CF000575A.

   Carey Haughwout, Public Defender, and Cynthia L. Anderson,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm on all arguments which the defendant has raised in his
appeal from his sentence of thirty-six months in prison, with credit for
234 days’ time served. Our affirmance is without prejudice to the
defendant’s ability to file a Florida Rule of Criminal Procedure 3.850
motion directed to defense counsel’s lack of objection to judicial fact-
finding on the issue of whether severe victim injury points should have
been included in determining the range of the defendant’s sentence. We
make no statement on whether such a motion would have merit.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.